Title: Silence Dogood, No. 7, 25 June 1722
From: Franklin, Benjamin
To: 


  Give me the Muse, whose generous Force,
    Impatient of the Reins,
    Pursues an unattempted Course,
    Breaks all the Criticks Iron Chains. Watts.
  


To the Author of the New-England Courant.
[No. VII.
  Sir,

It has been the Complaint of many Ingenious Foreigners, who have travell’d amongst us, That good Poetry is not to be expected in New-England. I am apt to Fancy, the Reason is, not because our Countreymen are altogether void of a Poetical Genius, nor yet because we have not those Advantages of Education which other Countries have, but purely because we do not afford that Praise and Encouragement which is merited, when any thing extraordinary of this Kind is produc’d among us: Upon which Consideration I have determined, when I meet with a Good Piece of New-England Poetry, to give it a suitable Encomium, and thereby endeavour to discover to the World some of its Beautys, in order to encourage the Author to go on, and bless the World with more, and more Excellent Productions.

There has lately appear’d among us a most Excellent Piece of Poetry, entituled, An Elegy upon the much Lamented Death of Mrs. Mehitebell Kitel, Wife of Mr. John Kitel of Salem, &c. It may justly be said in its Praise, without Flattery to the Author, that it is the most Extraordinary Piece that ever was wrote in New-England. The Language is so soft and Easy, the Expression so moving and pathetick, but above all, the Verse and Numbers so Charming and Natural, that it is almost beyond Comparison,

The Muse disdains
Those Links and Chains,
Measures and Rules of vulgar Strains,
And o’er the Laws of Harmony a Sovereign Queen she reigns.
   *Watts.


I find no English Author, Ancient or Modern, whose Elegies may be compar’d with this, in respect to the Elegance of Stile, or Smoothness of Rhime; and for the affecting Part, I will leave your Readers to judge, if ever they read any Lines, that would sooner make them draw their Breath and Sigh, if not shed Tears, than these following.

Come let us mourn, for we have lost a Wife, a Daughter, and a Sister,
Who has lately taken Flight, and greatly we have mist her.

In another Place,

Some little Time before she yielded up her Breath,
She said, I ne’er shall hear one Sermon more on Earth.
She kist her Husband some little Time before she expir’d,
Then lean’d her Head the Pillow on, just out of Breath and tir’d.

  But the Threefold Appellation in the first Line
a Wife, a Daughter, and a Sister,
must not pass unobserved. That Line in the celebrated Watts,

Gunston the Just, the Generous, and the Young,
is nothing Comparable to it. The latter only mentions three Qualifications of one Person who was deceased, which therefore could raise Grief and Compassion but for One. Whereas the former, (our most excellent Poet) gives his Reader a Sort of an Idea of the Death of Three Persons, viz.
a Wife, a Daughter, and a Sister,
which is Three Times as great a Loss as the Death of One, and consequently must raise Three Times as much Grief and Compassion in the Reader.
I should be very much straitned for Room, if I should attempt to discover even half the Excellencies of this Elegy which are obvious to me. Yet I cannot omit one Observation, which is, that the Author has (to his Honour) invented a new Species of Poetry, which wants a Name, and was never before known. His Muse scorns to be confin’d to the old Measures and Limits, or to observe the dull Rules of Criticks;
  Nor Rapin gives her Rules to fly, nor Purcell Notes to sing. Watts.
Now ’tis Pity that such an Excellent Piece should not be dignify’d with a particular Name; and seeing it cannot justly be called, either Epic, Sapphic, Lyric, or Pindaric, nor any other Name yet invented, I presume it may, (in Honour and Remembrance of the Dead) be called the Kitelic. Thus much in the Praise of Kitelic Poetry.
It is certain, that those Elegies which are of our own Growth, (and our Soil seldom produces any other sort of Poetry) are by far the greatest part, wretchedly Dull and Ridiculous. Now since it is imagin’d by many, that our Poets are honest, well-meaning Fellows, who do their best, and that if they had but some Instructions how to govern Fancy with Judgment, they would make indifferent good Elegies; I shall here subjoin a Receipt for that purpose, which was left me as a Legacy, (among other valuable Rarities) by my Reverend Husband. It is as follows,
A RECEIPT to make a New-England Funeral ELEGY.
For the Title of your Elegy. Of these you may have enough ready made to your Hands; but if you should chuse to make it your self, you must be sure not to omit the Words Aetatis Suae, which will Beautify it exceedingly.
For the Subject of your Elegy. Take one of your Neighbours who has lately departed this Life; it is no great matter at what Age the Party dy’d, but it will be best if he went away suddenly, being Kill’d, Drown’d, or Froze to Death.
Having chose the Person, take all his Virtues, Excellencies, &c. and if he have not enough, you may borrow some to make up a sufficient Quantity: To these add his last Words, dying Expressions, &c. if they are to be had; mix all these together, and be sure you strain them well. Then season all with a Handful or two of Melancholly Expressions, such as, Dreadful, Deadly, cruel cold Death, unhappy Fate, weeping Eyes, &c. Have mixed all these Ingredients well, put them into the empty Scull of some young Harvard; (but in Case you have ne’er a One at Hand, you may use your own,) there let them Ferment for the Space of a Fortnight, and by that Time they will be incorporated into a Body, which take out, and having prepared a sufficient Quantity of double Rhimes, such as, Power, Flower; Quiver, Shiver; Grieve us, Leave us; tell you, excel you; Expeditions, Physicians; Fatigue him, Intrigue him; &c. you must spread all upon Paper, and if you can procure a Scrap of Latin to put at the End, it will garnish it mightily; then having affixed your Name at the Bottom, with a Mœstus Composuit, you will have an Excellent Elegy.
N.B. This Receipt will serve when a Female is the Subject of your Elegy, provided you borrow a greater Quantity of Virtues, Excellencies, &c. Sir, Your Servant,
Silence Dogood
P.S. I shall make no other Answer to Hypercarpus’s Criticism on my last Letter than this, Mater me genuit, peperit mox filia matrem.
